                                      United States Bankruptcy Court
                                      Eastern District of Wisconsin
In re:                                                                                  Case No. 20-21464-beh
Jeremy Michael Huber                                                                    Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0757-2           User: cmn                    Page 1 of 2                   Date Rcvd: Feb 27, 2020
                               Form ID: 309I                Total Noticed: 49


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 29, 2020.
db             +Jeremy Michael Huber,    1940 Renaissance Ct,    Green Bay, WI 54313-4347
tr              Rebecca R. Garcia,    Chapter 13 Trustee,    PO Box 3170,    Oshkosh, WI 54903-3170
nfs            +Lori M Huber,   2756 Cormier Rd,    Green Bay, WI 54313-5475
11207027       +Ad Astra Recovery Services, Inc.,    7330 W 33rd Street North,     Wichita, KS 67205-9369
11207036        Attorney Eric R Erdman,    Hager, Dewick & Zuengler SC,     200 S Washington St Ste 200,
                 Racine, WI 53405
11207037       +Attorney Kenneth Gordon Calewarts,    Calewarts, Duffy & Gigot,     716 Pine St,    PO Box 488,
                 Green Bay, WI 54305-0488
11207038        Attorney Kevin Eric Skogg,    Dobberstein Law Firm, LLC,     225 S. Executive Dr., Ste. 201,
                 PO Box 470,   Brookfield, WI 53008-0470
11207039       +Attorney Phillip Caruso,    1660 North Prospect Avenue Unit 2805,     Milwaukee, WI 53202-6716
11207040       +Attorney Richard E. Stueckroth,    Dobberstein Law Firm, LLC,     225 S Executive Dr Ste 201,
                 PO Box 470,   Brookfield, WI 53008-0470
11207041       +Balance Credit of Wisconsin, LLC,    dbs BalanceCredit.com,     33 N LaSalle St, Ste 200,
                 Chicago, IL 60602-3420
11207046       +CEO Brett Roberts,    Credit Acceptance,    25505 W 12 Mile Rd,    Southfield, MI 48034-8316
11207044       +Cash America Today,    1338 S Foothill Dr #195,    Salt Lake City, UT 84108-2321
11207045      #+Cash Central,   6785 Bobcat Way Ste 200,     Dublin, OH 43016-1443
11207050       +Credit Acceptance Corporation,    PO Box 5070,    Southfield, MI 48086-5070
11207053       +Dobberstein Law Firm, LLC,    225 S Executive Dr Ste 201,     Brookfield, WI 53005-4257
11207054       +Duke Capital LLC,    225 S Executive Dr,    Brookfield, WI 53005-4257
11207058       +G-Force Properties, LLC,    2021 Deckner Ave,    Green Bay, WI 54302-3587
11207060        Jenkie Maria V Force,    2021 Deckner Ave,    Racine, WI 53402
11207061       +Kohn Law Firm,    735 N Water St, Ste 1300,    Milwaukee, WI 53202-4106
11207063       +Midland Credit Management,    320 East Big Beaver,    Troy, MI 48083-1271
11207065       +NCB Management Services, Inc.,    1 Allied Drive,    Trevose, PA 19053-6945
11207064       +National Credit Adjusters,    PO Box 550,    Hutchinson, KS 67504-0550
11207068       +Republic Bank and Trust Company,    PO Box 70749,    Louisville, KY 40270-0749
11207069       +Rise Financial LLC,    4150 International Plaza #300,     Fort Worth, TX 76109-4819
11207071       +Stupar, Schuster & Bartell,    633 W Wisconsin Ave #1800,     Milwaukee, WI 53203-1955
11207055       +eCommission,   11612 Bee Caves Rd,    Building II, Ste 200,     Austin, TX 78738-5409

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: deborah@millermillerlaw.com Feb 28 2020 02:10:53         Deborah A Stencel,
                 Miller & Miller Law, LLC,    633 W Wisconsin Ave,     Ste 500,   Milwaukee, WI 53203-1918
ust            +E-mail/Text: ustpregion11.mi.ecf@usdoj.gov Feb 28 2020 02:11:37         Office of the U. S. Trustee,
                 517 East Wisconsin Ave.,    Room 430,   Milwaukee, WI 53202-4510
11207029        E-mail/Text: BankruptcyNotices@alliantenergy.com Feb 28 2020 02:11:00         Alliant Energy,
                 PO Box 3068,   Cedar Rapids, IA 52406-3068
11207032        E-mail/Text: ebn@americollect.com Feb 28 2020 02:11:52        Americollect Inc,
                 1851 S Alverno Road,    Manitowoc, WI 54221
11207035       +EDI: ATTWIREBK.COM Feb 28 2020 06:53:00       AT & T,    PO Box 5080,
                 Carol Stream, IL 60197-5080
11207028       +E-mail/Text: bnc@advanceamerica.net Feb 28 2020 02:11:42        Advance America,
                 3730 S 27th St STE 110,    Milwaukee, WI 53221-1305
11207030       +EDI: GMACFS.COM Feb 28 2020 06:53:00      Ally Financial, Inc.,     2740 Arthur St,
                 Saint Paul, MN 55113-1303
11207031       +EDI: GMACFS.COM Feb 28 2020 06:53:00      Ally Financial, Inc.,     2740 Arthur St,
                 Roseville, MN 55113-1303
11207034       +E-mail/Text: jerry.ferkey@associatedbank.com Feb 28 2020 02:11:09         Associated Bank, N.A.,
                 1305 Main St,   Stevens Point, WI 54481-2898
11207042        E-mail/Text: roxann.zuleger@bellin.org Feb 28 2020 02:11:56        Bellin Health,    PO Box 22487,
                 Green Bay, WI 54305-2487
11207043       +EDI: CAPITALONE.COM Feb 28 2020 06:53:00       Capital One Bank USA NA,     PO Box 30281,
                 Salt Lake City, UT 84130-0281
11207048       +EDI: CITICORP.COM Feb 28 2020 06:53:00       Citibank NA,    701 E 60th Street N,
                 Sioux Falls, SD 57104-0493
11207047       +EDI: CITICORP.COM Feb 28 2020 06:53:00       Citibank NA,    701 E 60th Street North,
                 Sioux Falls, SD 57104-0493
11207049       +E-mail/Text: bankruptcy@cottonwoodfinancial.com Feb 28 2020 02:11:14
                 Cottonwood Financial Wisconsin LLC,    1901 Gateway Dr #200,     Irving, TX 75038-2425
11207051       +E-mail/PDF: creditonebknotifications@resurgent.com Feb 28 2020 02:17:46         Credit One Bank NA,
                 PO Box 98875,   Las Vegas, NV 89193-8875
11207052       +E-mail/Text: bankruptcy@cashcentral.com Feb 28 2020 02:12:03        DFS/Cash Central of DE,
                 84 E. 2400 N.,   North Logan, UT 84341-2902
11207056       +E-mail/Text: fsgb@fsgbcollections.com Feb 28 2020 02:12:19        Finance Systems of Green Bay,
                 301 N Jackson,   Green Bay, WI 54301-4938
11207057       +EDI: AMINFOFP.COM Feb 28 2020 06:53:00       First Premier Bank,    3820 N Louise Ave,
                 Sioux Falls, SD 57107-0145
11207059       +EDI: IRS.COM Feb 28 2020 06:53:00      Internal Revenue Service,
                 Centralized Insolvency Operations,    PO Box 7346,     Philadelphia, PA 19101-7346
11207066       +EDI: AGFINANCE.COM Feb 28 2020 06:53:00       Onemain,    PO Box 1010,    Evansville, IN 47706-1010
11207067        EDI: PRA.COM Feb 28 2020 06:53:00      Portfolio Recovery Associates, LLC,
                 120 Corporate Blvd Ste 100,    Norfolk, VA 23502
                       Case 20-21464-beh         Doc 8     Filed 02/29/20       Page 1 of 4
District/off: 0757-2                  User: cmn                          Page 2 of 2                          Date Rcvd: Feb 27, 2020
                                      Form ID: 309I                      Total Noticed: 49


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
11207070       +E-mail/Text: bankruptcy@speedyinc.com Feb 28 2020 02:11:17     Speedy Cash,
                 Collection Department,   3611 N Ridge Road,   Wichita, KS 67205-1214
11207072        EDI: WISCDEPREV.COM Feb 28 2020 06:53:00     Wisconsin Department of Revenue,
                 Special Procedures Unit,   PO Box 8901,   Madison, WI 53708-8901
                                                                                            TOTAL: 23

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
11207062          Lori Huber
smg*              Wisconsin Department Of Revenue,     Special Procedures Unit,   P.O. Box 8901,
                   Madison, WI 53708-8901
11207033*       ++AMERICOLLECT INC,   PO BOX 2080,   MANITOWOC WI 54221-2080
                 (address filed with court: Americollect Inc.,    1851 S Alverno Road,   Manitowoc, WI 54221)
                                                                                              TOTALS: 1, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 29, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 26, 2020 at the address(es) listed below:
              Deborah A Stencel   on behalf of Debtor Jeremy Michael Huber deborah@millermillerlaw.com,
               adam@millermillerlaw.com;nicole@millermillerlaw.com;stenceldr73650@notify.bestcase.com;paula@mill
               ermillerlaw.com
              Office of the U. S. Trustee   ustpregion11.mi.ecf@usdoj.gov
              Rebecca R. Garcia   filings@ch13oshkosh.com
                                                                                            TOTAL: 3




                            Case 20-21464-beh               Doc 8       Filed 02/29/20           Page 2 of 4
Information to identify the case:
Debtor 1                 Jeremy Michael Huber                                                  Social Security number or ITIN    xxx−xx−6236

                         First Name   Middle Name   Last Name                                  EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                       Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                               EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Eastern District of Wisconsin                            Date case filed for chapter 13 2/26/20

Case number:          20−21464−beh



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
                                                                                                            Lori M Huber (Non−Filing Spouse)
1. Debtor's full name                         Jeremy Michael Huber
                                                                                                            xxx−xx−2211

2. All other names used in the
   last 8 years
                                              1940 Renaissance Ct
3. Address                                    Green Bay, WI 54313
                                              Deborah A Stencel                                             Contact phone 414−395−4501
                                              Miller & Miller Law, LLC
4. Debtor's  attorney
   Name and address
                                              633 W Wisconsin Ave                                           Email: deborah@millermillerlaw.com
                                              Ste 500
                                              Milwaukee, WI 53203−1918

5. Bankruptcy trustee                         Rebecca R. Garcia                                             Contact phone 920−231−2150
     Name and address                         Chapter 13 Trustee
                                              PO Box 3170
                                              Oshkosh, WI 54903−3170

6. Bankruptcy clerk's office                                                                                Office Hours: Monday through Friday,
     Documents in this case may be filed                                                                    8:30 A.M. until 4:30 P.M., except legal
     at this address.                          Room 126, U.S. Courthouse                                    holidays.
     You may inspect all records filed in      517 East Wisconsin Avenue
     this case at this office or online at     Milwaukee, WI 53202−4581
      www.pacer.gov.                                                                                        Contact phone (414) 297−3291
                                                                                                            Date: 2/27/20
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1




                               Case 20-21464-beh                   Doc 8         Filed 02/29/20               Page 3 of 4
Debtor Jeremy Michael Huber                                                                                                          Case number 20−21464−beh

7. Meeting of creditors
    Debtors must attend the meeting to     April 2, 2020 at 11:00 AM                                           Location:
    be questioned under oath. In a joint                                                                      Green Bay State Office Building, Room 152A,
    case, both spouses must attend.                                                                           200 North Jefferson Street, Green Bay, WI
    Creditors may attend, but are not      The meeting may be continued or adjourned to a                     54301
    required to do so.                     later date. If so, the date will be on the court
                                           docket.

                                                    *** Valid photo identification required ***
8. Deadlines                               Deadline to file a complaint to challenge                                 Filing deadline: 6/1/20
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                              not entitled to receive a discharge under
                                              U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                              debt excepted from discharge under
                                              11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                       Filing deadline: 5/6/20
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                        See Fed. R. Bankr. P. 3002(c)(1)
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                          Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                             conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                              meeting of creditors
                                           may file an objection.

9. Filing and objecting                    The debtor will be filing a plan. A copy of the plan will be sent separately. If a party files a written objection to
   to a plan                               confirmation of the proposed plan no later than 28 days after the completion of the Meeting of Creditors, the
                                           Court will schedule a hearing. If no party files a written objection to the plan, the Court may confirm the plan
                                           without a hearing. The only person who will be notified of the hearing date will be the trustee, counsel for the
                                           debtor (or the debtor if the debtor is not represented by counsel), the Office of the United States Trustee, the
                                           objecting party, and all other persons who specifically request in writing to receive notice electronically.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy or summary of the plan, if not enclosed, will be sent to you
                                           later, and if the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation
                                           hearing. The debtor will remain in possession of the property and may continue to operate the business, if any,
                                           unless the court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                      page 2




                            Case 20-21464-beh                      Doc 8          Filed 02/29/20                  Page 4 of 4
